Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered September 30, 1987, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The prosecution proved that the defendant, together with another assailant, grabbed the complainant by the neck, threw him to the ground and stole his wallet.
As to the claim that the jury improperly evaluated the testimony of the defense witnesses, we note that resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded *703great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.